Title: General Orders, 6 June 1780
From: Washington, George
To: 



Head Quarters Morristown Tuesday June 6th 1780
Parole sussex  Countersigns Holt. F—

[Officers] Of the Day Tomorrow[:] Colonel R. Butler[,] Major Torrey[,] Brigade Major 1 Pennsylvania brigade
A Subaltern from Hands brigade to relieve the Subaltern from Clinton’s now superintending the Hospital at pluckemin. He will receive his Instructions from the Officer he relieves.
Six Camp colour men from Starks brigade under the care of a Corporal to be sent to Commissary Kean’s early tomorrow morning.
